Citation Nr: 1729125	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  16-43 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to service connection for chronic obstructive pulmonary disease.

2. Entitlement to service connection for optic neuropathy.

3. Entitlement to service connection for peripheral neuropathy of the upper and lower extremities.

(The issues of entitlement to increased ratings for a lumbar spine disorder with degenerative disc disease, post-operative hemorrhoids, and a sinus disorder are the subject of a separate Board decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Anwar, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1949 to October 1953, and from May 1954 to May 1976. 

This matter comes before the Board of Veterans' Appeals (Board) from an April 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The matter was previously denied by the RO in Seattle, Washington, in a June 2013 provisional rating decision. Generally, a finally adjudicated claim can be reopened only on the submission of new and material evidence. 38 C.F.R. § 3.156 (a) (2016). However, in contrast to the general rule, if, at any time after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence). 38 C.F.R. §  3.156 (c) (1); see also Blubaugh v. McDonald, 773 F. 3d 1310 (2014). 

In this case, additional service treatment records were received by the RO in April 2015. Therefore, the Board will continue with these claims without determining whether new and material evidence was received.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

In an August 2016 VA Form 9, the Veteran request that he be afforded a Videoconference hearing before a Veterans Law Judge (VLJ). To date, the Veteran has not been offered such a hearing, and the case must be remanded so that one can be scheduled.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Videoconference hearing before a Veterans Law Judge (VLJ) at the earliest possible convenience. Afford him the appropriate notice as to the date, time, and location of the hearing, and inform him that unless good cause is demonstrated, his failure to appear at the scheduled hearing will be evidence that his desire to have a hearing is withdrawn.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



